Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 14 October 2009 has been entered.

Response to Amendment
The following Office action in response to communications received August 4, 2022. Claims 1, 10 and 19 have been amended. Therefore, claims 1-4, 6-14 and 16-21 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the rejections set forth in the previous office action dated March 4, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-14 and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1, 10 and 19 are directed to contact tracing protocol performed by an integrated platform. The claim(s) recite(s) “receiving location information associated with a first participant in the contact tracing protocol; receiving medical information associated with the first participant, the medical information indicating the first participant has contracted an infectious medical condition; identifying, based on the location information, a plurality of participants in the contact tracing protocol who came into contact with the first participant during a contagious period associated with the infectious medical condition; receiving medical information associated with a second participant of the plurality of participants, the medical information related to the infectious medical condition; determining, based on the medical information associated with the second participant, a likelihood that the second participant has contracted the infectious medical condition from the first participant; and determine a likelihood that a person has contracted an infectious medical condition during a contact with an infected participant.”
The limitations of  “receiving location information associated with a first participant in the contact tracing protocol; receiving medical information associated with the first participant, the medical information indicating the first participant has contracted an infectious medical condition; identifying, based on the location information, a plurality of participants in the contact tracing protocol who came into contact with the first participant during a contagious period associated with the infectious medical condition; receiving medical information associated with a second participant of the plurality of participants, the medical information related to the infectious medical condition; determining, based on the medical information associated with the second participant, a likelihood that the second participant has contracted the infectious medical condition from the first participant; and determine a likelihood that a person has contracted an infectious medical condition during a contact with an infected participant,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “a processing device communicatively coupled to the memory,” nothing in the claim element precludes the step from practically being performed by managing personal behavior or relationships or interactions between people. For example, but for the “processing device” language, “receiving” in the context of this claim encompasses the user manually retrieving patient location information and medical records. Similarly, the identifying, based on the location information, a plurality of participants in the contact tracing protocol who came into contact with the first participant during a contagious period, under its broadest reasonable interpretation, covers being performed by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers being performed by managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “database platform, smart device and patient's dashboard” to perform all of the “receiving location information associated with a first participant in the contact tracing protocol; receiving medical information associated with the first participant, the medical information indicating the first participant has contracted an infectious medical condition; identifying, based on the location information, a plurality of participants in the contact tracing protocol who came into contact with the first participant during a contagious period associated with the infectious medical condition; receiving medical information associated with a second participant of the plurality of participants, the medical information related to the infectious medical condition; determining, based on the medical information associated with the second participant, a likelihood that the second participant has contracted the infectious medical condition from the first participant; and determine a likelihood that a person has contracted an infectious medical condition during a contact with an infected participant” steps. The “processing device communicatively coupled to the memory” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., cognitive artificial intelligence engine is configured to train the one or more machine learning models). Claim 10 has additional limitations (i.e., cognitive artificial intelligence engine is configured to train the one or more machine learning models, a processing device communicatively coupled to the memory). Claim 19 has additional limitations (i.e., cognitive artificial intelligence engine is configured to train the one or more machine learning models, a processing device). Looking to the specification, these components are described at a high level of generality (¶ 18; Client computing devices 110 and 112 may be any type of stationary or mobile computing device, including a mobile computer or mobile computing device (e.g., a smart phone, a laptop computer, a notebook computer, a tablet computer such as an Apple iPad™, a netbook, etc.), a wearable computing device (e.g., a smart watch, a head-mounted device including smart glasses such as Google® Glass™, etc.), a stationary computing device such as a desktop computer or PC (personal computer), any combination thereof, or any other desired computing device). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-4, 6-9, 11-14, 16-18 and 20-21 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods Of Organizing Human Activity” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-4, 6-14 and 16-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 20170024531 A1 to MALVIYA in view of Patent No.: US 11127506 B1 to JAIN et al.

	As per CLAIM 1, MALVIYA teaches a computer-implemented method for a contact tracing protocol performed by an integrated contact tracing platform, the method comprising (see at least MALAVIYA  paragraphs 44 and 95; The system 200 may be provided in various forms using particularly configured hardware, and includes electronic implementation through the use of various computing equipment, such as servers, data storage devices, processors, interfaces, non-transitory computer readable memory, etc. The system 200 may also be provided in the form of instructions stored upon non-transitory computer readable memory, which when executed, cause the processors to perform various steps): 
-- receiving location information associated with a first participant in the contact tracing protocol (see at least MALAVIYA paragraphs 179-186; At 502, the pathway generation unit 220 receives information that a patient having various infectious disease characteristics has been admitted); 
-- receiving medical information associated with the first participant, the medical information indicating the first participant has contracted an infectious medical condition (see at least MALAVIYA  paragraphs 88, 179-186; Information such as disease type (e.g., ebolavirus), contagiousness (e.g., probability that an exposed person is infected), contagion vectors (spread by bodily fluids), disease impact (e.g., high likelihood of fatality in infected patients), disease probability (e.g., percentage chance that a patient actually does have ebolavirus given the patient's travel patterns and/or test results), etc., may also be provided.  The information is maintained and/or updated by the contextual profile management unit 204.);
-- identifying, based on the location information, a plurality of participants in the contact tracing protocol who came into contact with the first participant during a contagious period associated with the infectious medical condition (see at least MALAVIYA paragraphs 179-186; At 510, the contextual profile management unit 204 and the rules engine 214 may be configured to apply various rules in conjunction with information stored in various contextual profiles to identify entities which may have come into contact with (or were in a particular proximity to) the entities related to the infection (e.g., equipment, people crossing paths in hallways, people coming near/or in contact with bio-hazardous waste).
-- receiving medical information associated with a second participant of the plurality of participants, the medical information related to the infectious medical condition (see at least MALAVIYA paragraphs 88, 179-186; In some embodiments, the user interface unit 208 may also be configured to notify (e.g., through an audible or a visual notification) a particular entity of his/her infection status (e.g., the contextual profile for the patient has been updated in view of the patient's positive test results, and a notification is issued to instruct the patient to report to a quarantine location).); 
-- determining, based on the medical information associated with the second participant, a likelihood that the second participant has contracted the infectious medical condition from the first participant (see at least MALAVIYA paragraphs 88, 176-178 and Figure 4; At 408, the rules engine 214 applies one or more rules associated with determining whether an entity has come into the proximate area of infection during a relevant period of time (e.g., when an infected person moved through a corridor).  The various contextual profiles may be accessed and location information may be reviewed in determining whether a particular entity has been potentially infected.  Other types of determinations may also be made, including, for example, individuals that an infected person had contact with (e.g., sharing an elevator, a hallway), devices and/or equipment that may have been used, etc. At 412, the contextual profile management unit 204 may be utilized to generate an aggregate risk score for infection, for example, based at least on a probability of infection as well as the infection risk impact score.  The aggregate risk score, for example, may calculate aspects based on lab results, unit testing once the patient has been discharged, signs and symptoms of a patient in a unit, survey and/or information captured in admission questionnaires, among others.); and 
-- generating a notification for each participant of the plurality of participants indicating a potential exposure to the infectious medical condition (see at least MALAVIYA paragraphs 179-186; At 512, the user interface unit 208 may issue a notification to individuals (i.e. multiple patients) having an infection risk score greater than a particular threshold, for example, through their smart devices, through a facility's intercom system, through notifications based on the area of a facility that an individual is in, etc. An infection risk score may also be applied to pieces of equipment, for example, flagging a particular intravenous drip apparatus for specialized cleaning and/or disposal.  In some embodiments, the user interface unit 208 may also be configured to notify (e.g., through an audible or a visual notification) a particular entity of his/her infection status (e.g., the contextual profile for the patient has been updated in view of the patient's positive test results, and a notification is issued to instruct the patient to report to a quarantine location).
While MALAVIYA  teaches medical information related to medical tests on participants including at least one selected from the group consisting of types of the medical tests, results of the medical tests (MALAVIYA paragraph 161), MALAVIYA fails to teach generating, with a cognitive artificial intelligence engine, one or more machine learning models trained to determine a likelihood that a person has contracted an infectious medical condition during a contact with an infected participant, wherein the cognitive artificial intelligence engine is configured to train the one or more machine learning models with training data comprising medical information related to medical tests on participants including at least one selected from the group consisting of types of the medical tests, results of the medical tests, licenses of medical personnel administering the medical tests, degrees of the medical personnel administering the medical tests, and timestamps of the medical tests.
Jain et al. teaches in some implementations, the method includes determining, by the one or more computers, that a particular individual visited one of the regions indicated by the one or more predictive models to have an elevated potential for disease transmission; generating, by the one or more computers, an infection likelihood score for the user indicating a likelihood that the user has contracted COVID-19, the infection likelihood score being based at least in part on output that a machine learning model provided based on processing data indicating physiological measures or behavioral measures for the particular individual; and based on the infection likelihood score, automatically recommending a medication or digital therapeutic intervention classified as treating one or more aspects of COVID-19 infection (see Jain et al. Col 10 || 65-67 through Col 11 || 1-11).
In some implementations, the one or more predictive models comprise one or more machine learning models that have been trained to provide disease transmission scores indicative of a disease transmission potential for locations, the one or more machine learning models being trained based on training data examples for different locations, each training data example indicating one or more location characteristic s for a location, one or more community disease measures for a community that includes the location, and one or more behavior measures for visitors to the location. Generating the indication of one or more regions of elevated potential for disease transmission comprises using the one or more machine learning models to determine a disease transmission score for each of multiple locations in the community, each of the disease transmission scores being based on one or more location characteristic s for the corresponding location, one or more community disease measures for the community of the corresponding location, and one or more behavior measures for visitors to the corresponding location (see Jain et al. Col 11 || 28-46).
In some implementations, the disease status of the first user is determined based on at least one of: a test result for the disease for the first user; an infection prediction score, determined using a machine learning model, that indicates a likelihood that the first user has the disease; a diagnosis for the first user with respect to the disease; a health record for the first user; one or more signs or symptoms of the disease reported by the first user; or one or more signs or symptoms of the disease detected by a sensor of a device associated with the first user (see Jain et al. Col 15 || 4-13).
In some implementations, determining the disease exposure score for the second user comprises determining the disease exposure score for the first user based on output of a machine learning model provided in response to receiving input data derived from (i) data describing the visits of the second user and (ii) the disease transmission scores for the location tags for which the user device of the second user is determined to have entered the corresponding geofenced area. The machine learning model has been trained to provide an output indicative of a risk of contracting the disease based on training data indicating visits of individuals to different locations and subsequent disease transmission outcomes for the individuals (see Jain et al. Col 15 || 28-39).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Jain et al. within the systems/methods as taught by reference MALAVIYA with the motivation of providing a system that can use predictive modeling to forecast future disease-related measures and trends, identify factors contributing to those measures and trends, and recommend actions to more effectively improve a community's efforts to contain and eliminate a disease (see Jain et al. Col 2 || 10-14).
Examiner notes that it is unclear what licenses of medical personnel administering medical tests, degrees of the medical personnel administering the medical tests, and timestamps of the medical tests have to do with identifying, based on the location information, a plurality of participants in the contact tracing protocol. The tracing taught by MALAVIYA and Jain et al. can be accomplished without this background data.

As per CLAIM 2, MALAVIYA and JAIN et al. teach the method of claim 1, wherein the medical information includes an indication of a positive result of a medical test administered to the first participant, wherein the medical test is configured to detect or aid in diagnosis of the infectious medical condition (see at least MALAVIYA paragraphs 179-186; At 504, as various conditions change, the contextual profile may be updated for the patient.  For example, positive/negative test results may be obtained, the patient's condition may be deteriorating, the patient's blood pressure is decreasing, the patient's heart rate is increasing, etc. An overall risk score may be maintained by the risk identification unit 218 and regularly updated as conditions change over time).
The obviousness of combining the teachings of MALAVIYA and JAIN et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 3, MALAVIYA and JAIN et al. teach the method of claim 1, the method further comprising: 
-- identifying, based on the location information, another plurality of participants in the contact tracing protocol who came into contact with an environment or a surface that the first participant may have contaminated with the infectious medical condition during the contagious period associated with the infectious medical condition (see at least MALAVIYA paragraphs 179-186; At 510, the contextual profile management unit 204 and the rules engine 214 may be configured to apply various rules in conjunction with information stored in various contextual profiles to identify entities which may have come into contact with (or were in a particular proximity to) the entities related to the infection (e.g., equipment, people crossing paths in hallways, people coming near/or in contact with bio-hazardous waste).
The obviousness of combining the teachings of MALAVIYA and JAIN et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 4, MALAVIYA and JAIN et al. teach the method of claim 1, wherein determining the likelihood that the second participant has contracted the infectious medical condition from the first participant further comprises: 
-- assigning, based on the medical information associated with the second participant, a likelihood score to the second participant, the likelihood score representing the likelihood that the second participant contracted the infectious medical condition from the first participant (see at least MALAVIYA paragraphs 176-186; The risk identification unit 218 may be utilized to determine an infection risk score for each of these entities.  The infection risk score may be based, for example, on the number of risk factors included, the probability of infection associated with various risk factors (e.g., using a weighted average).  );
-- determining that the likelihood score satisfies a threshold (see at least MALAVIYA paragraphs 176-186; At 506, the risk identification unit 218 monitors the risk score and determines that a risk score has increased beyond a particular threshold, e.g., through the application of a rule by the rules engine 214. The aggregate risk score, for example, may calculate aspects based on lab results, unit testing once the patient has been discharged, signs and symptoms of a patient in a unit, survey and/or information captured in admission questionnaires, among others.)); and
-- generating a second notification indicating a potential exposure of the second participant to the infectious medical condition (see at least MALAVIYA paragraphs 176-186; At 512, the user interface unit 208 may issue a notification to individuals having an infection risk score greater than a particular threshold, for example, through their smart devices, through a facility's intercom system, through notifications based on the area of a facility that an individual is in, etc. An infection risk score may also be applied to pieces of equipment, for example, flagging a particular intravenous drip apparatus for specialized cleaning and/or disposal.  In some embodiments, the user interface unit 208 may also be configured to notify (e.g., through an audible or a visual notification) a particular entity of his/her infection status (e.g., the contextual profile for the patient has been updated in view of the patient's positive test results, and a notification is issued to instruct the patient to report to a quarantine location).).
The obviousness of combining the teachings of MALAVIYA and JAIN et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 6, MALAVIYA and JAIN et al. teach the method of claim 1, wherein the medical information associated with the second participant includes indications of symptoms associated with the infectious medical condition experienced by the second participant (see at least MALAVIYA paragraphs 108 and 178; …signs and symptoms of a patient in a unit, survey and/or information captured in admission questionnaires, among others).
The obviousness of combining the teachings of MALAVIYA and JAIN et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 7, MALAVIYA and JAIN et al. teach the method of claim 1, the method further comprising: 
-- receiving medical information associated with a set of participants of the plurality of participants (see at least MALAVIYA paragraph 88; Sources of information for the contextual profile include real-time or near-time contact tracing (e.g., tracking location through the use of location-based technologies, such as radio frequency identification (RFID), global positioning system (GPS), RSS, beacons, etc.), asset or device tracking, room information, admit/discharge/transfer (ADT) feeds, temperature data, medical records, survey results, laboratory test results, hospital employment records, room/appliance data (bed angles, windows), security data, human resources data, immunization records, customer feedback data, pharmacy data, radiology data, facility information (e.g., blueprints, light usage), etc. In some embodiments, data may be provided in various formats, such as Health Level Seven (HL7) compliant data formats, etc.); 
-- assigning, based on the medical information associated with the set of participants, a likelihood score to each participant of the set of participants, the likelihood score representing the likelihood that each participant of the set of participants contracted the infectious medical condition from the first participant (see at least MALAVIYA paragraphs 176-178 and Figure 4; At 408, the rules engine 214 applies one or more rules associated with determining whether an entity has come into the proximate area of infection during a relevant period of time (e.g., when an infected person moved through a corridor).  The various contextual profiles may be accessed and location information may be reviewed in determining whether a particular entity has been potentially infected.  Other types of determinations may also be made, including, for example, individuals that an infected person had contact with (e.g., sharing an elevator, a hallway), devices and/or equipment that may have been used, etc. At 412, the contextual profile management unit 204 may be utilized to generate an aggregate risk score for infection, for example, based at least on a probability of infection as well as the infection risk impact score.  The aggregate risk score, for example, may calculate aspects based on lab results, unit testing once the patient has been discharged, signs and symptoms of a patient in a unit, survey and/or information captured in admission questionnaires, among others.); and 
-- determining, based on the likelihood score assigned to each participant of the set of participants, whether each participant of the set of participants is likely to have contracted the infectious medical condition (see at least MALAVIYA paragraphs 179-186; At 506, the risk identification unit 218 monitors the risk score and determines that a risk score has increased beyond a particular threshold, e.g., through the application of a rule by the rules engine 214; At 512, the user interface unit 208 may issue a notification to individuals having an infection risk score greater than a particular threshold, for example, through their smart devices, through a facility's intercom system, through notifications based on the area of a facility that an individual is in, etc. An infection risk score may also be applied to pieces of equipment, for example, flagging a particular intravenous drip apparatus for specialized cleaning and/or disposal.  In some embodiments, the user interface unit 208 may also be configured to notify (e.g., through an audible or a visual notification) a particular entity of his/her infection status (e.g., the contextual profile for the patient has been updated in view of the patient's positive test results, and a notification is issued to instruct the patient to report to a quarantine location).).
The obviousness of combining the teachings of MALAVIYA and JAIN et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 8, MALAVIYA and JAIN et al. teach the method of claim 1, the method comprising: 
-- receiving contextual information associated with a contact between the first participant and the second participant (see at least MALAVIYA paragraph 184; At 510, the contextual profile management unit 204 and the rules engine 214 may be configured to apply various rules in conjunction with information stored in various contextual profiles to identify entities which may have come into contact with (or were in a particular proximity to) the entities related to the infection (e.g., equipment, people crossing paths in hallways, people coming near/or in contact with bio-hazardous waste).); and 
-- assigning, based on the contextual information, a likelihood score to the second participant, the likelihood score representing the likelihood that the second participant contracted the infectious medical condition from the first participant (see at least MALAVIYA paragraph 178; At 412, the contextual profile management unit 204 may be utilized to generate an aggregate risk score for infection, for example, based at least on a probability of infection as well as the infection risk impact score.).
The obviousness of combining the teachings of MALAVIYA and JAIN et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIM 9, MALAVIYA and JAIN et al. teach the method of claim 8, wherein the contextual information includes one or more of the following: a distance between the first participant and second participant; a set of attributes pertaining to a place of the contact; a number of people involved in the contact; and a purpose or nature of the contact (see at least MALAVIYA paragraph 66; In some embodiments, system 200 is configured to conduct classification determinations based on tracked information from contextual profiles, such as movement data as aggregated from multiple individuals and other entities, such as conveyance means (e.g., elevators), devices (e.g., dialysis machines), and/or objects (e.g., hospital beds).).
The obviousness of combining the teachings of MALAVIYA and JAIN et al. are discussed in the rejection of claim 1, and incorporated herein.

As per CLAIMS 10-13 and 16-18, Claim(s) 10-13 and 16-18 is/are directed to a system. Claim(s) 10-13 and 16-18 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-4 and 6-8 as taught by MALAVIYA and JAIN et al. Claim(s) 10-13 and 16-18 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-4 and 6-8 respectively. 

As per CLAIMS 19-20, Claim(s) 19-20 is/are directed to a tangible, non-transitory computer-readable medium. Claim(s) 19-20 recite(s) the same or substantially similar limitations as those addressed above for Claim(s) 1-2 as taught by MALAVIYA and JAIN et al. Claim(s) 19-20 is/are therefore rejected for the same reasons as set forth above for Claim(s) 1-2 respectively. 

As per CLAIM 21, Claim 21 is directed to a tangible, non-transitory computer-readable medium. Claim 21 recites the same or substantially similar limitations as those addressed above for Claim(s) 1-4 and 7-9 as taught by MALAVIYA and JAIN et al. Claim 21 is therefore rejected for the same reasons as set forth above for Claim(s) 1-4 and 7-9 respectively. 

Response to Arguments
Applicant’s arguments filed August 4, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Claims 1-4, 6-14, and 16-21 stand rejected under 35 U.S.C. § 101 as allegedly being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant respectfully traverses this rejection.
The claims are not related to certain methods of organizing human activity, as alleged by the Office. (Office Action, page 3). MPEP §2106.04(II) recites that “examiners should consider the claim as a whole [emphasis added] when performing the Step 2A analysis.” Thus, the Office cannot ignore the claimed machine learning models in determining whether or not Applicant’s claims are directed to a judicial exception. The claimed machine learning models recited in Applicant’s claims are not a method of organizing human activity and cannot practically be generated or used in the human mind. For example, it is not practical for a human to mentally perform “generating ... one or more machine learning models trained to determine a likelihood that a person has contracted an infectious medical condition during a contact with an infected participant” as recited in claim 1. MPEP § 2106.04(a)(2)(IID(A) states that “a claim with limitation(s) that cannot practically be performed in the human mind does not recite a mental process.” Thus, Applicant’s claims do not recite a mental process because they include limitations that cannot practically be performed in the human mind. The claims are not directed to organizing human activity since generating a machine learning model cannot be organized by humans.
(2) Claims 1-4, 6-14, and 16-21 stand rejected under 35 U.S.C. § 103 as allegedly being unpatentable over US 2017/0024531 (hereinafter “Malaviya’) in view of US 2020/0176125 (hereinafter “Chatterjea”). To establish prima facie obviousness, all claim limitations must be taught or suggested by the prior art (see CFMT, Inc. v. Yieldup Int’] Corp., 349 F.3d 1333, 1342 (Fed. Cir. 2003)). Thus, Applicant respectfully traverses this rejection because the combined teachings of Malaviya and Chatterjea do not teach or suggest every limitation recited in claim 1. Specifically, neither Malaviya nor Chatterjea teach or suggest at least “determining... based on the medical information associated with the second participant, a likelihood that the second participant has contracted the infectious medical condition from the first participant [emphasis added]” as recited in claim 1. Additionally, the combined teachings of Malaviya and Chatterjea do not teach or suggest at least “generating, with a cognitive artificial intelligence engine, one or more machine learning models trained to determine a likelihood that a person has contracted an infectious medical condition during a contact with an infected participant” as recited in claim 1.
In response to argument (1), Examiner respectfully disagrees. The arguments merely rehash issues addressed in the Final Rejection mailed March 4, 2022, and incorporated herein. Thus, the rejection of the previous Office Action is maintained. 
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016); Intellectual Ventures I v. Symantec, 838 F.3d 1307, 1327, 120 USPQ2d 1353, 1366 (Fed. Cir. 2016); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1417 (Fed. Cir. 2015). In contrast, claiming a particular solution to a problem or a particular way to achieve a desired outcome may integrate the judicial exception into a practical application or provide significantly more. See Electric Power, 830 F.3d at 1356, 119 USPQ2d at 1743.
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.
(3) The particularity or generality of the application of the judicial exception. A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," to be ineligible, because it "monopolize[d] a natural force" and "the right to avail of that law by any means whatever.").
In response to argument (2), Examiner respectfully disagrees. 
Applicant's arguments, with respect to argument (2) in the remarks, have been considered but are moot in view of the new ground(s) of rejection. Contact tracing as defined by www.dictionary.com is a public health measure undertaken to slow and eventually halt the spread of a disease that is transmitted person-to-person, in which people who have come in close proximity to or direct contact with an infected person are identified and monitored for signs of infection. These individuals, along with any of their contacts who manifest symptoms, are generally required to isolate themselves long enough to be treated, if necessary, before they can infect others.
Examiner interprets the determining and generation limitations are steps merely perform on Client computing devices 110 and 112, as taught in Applicants specification, which may be any type of stationary or mobile computing device, including a mobile computer or mobile computing device (e.g., a smart phone, a laptop computer, a notebook computer, a tablet computer such as an Apple iPad™, a netbook, etc.), a wearable computing device (e.g., a smart watch, a head-mounted device including smart glasses such as Google® Glass™, etc.), a stationary computing device such as a desktop computer or PC (personal computer), any combination thereof, or any other desired computing device.
Paragraph [0172] of MALAVIYA additionally teaches an electronic mapping of a pathway, along with the mapping and/or superposition of any other information may be presented to users of the system 200 in various graphical forms (e.g., a time graph), and may be used by practitioners having expertise to analyze data to determine spread of the infection. In some embodiments, the system 200 may be configured to perform machine-based learning techniques and analyses to heuristically assess probabilities of infection. Such an approach may be particularly beneficial where there is a large set of data points having interrelations between some of the data points. The data may be continually refined as more data is received, helping to better identify (i) possible causes and transmission pathways such that lead to the spread of infection, or (ii) events that are effective to prevent the spread of infection.
Applicant states in arguments that “The aggregate risk score disclosed by Malaviya measures the risk of an entity having an infection in general, while claim 1 recites “determining .. . based on medical information, a likelihood that the…” With “likelihood” the results are not solid such as the teaching of Malaviya’s risk score. Both are resulting from analyzed collected data.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No. US 11342051 B1 to Jain et al.; Contact tracing is one of the tools that can be used to limit the spread of infectious diseases, such as COVID-19. Contact tracing generally seeks to identify people who have been in close contact with others who are infected with a disease, to identify people who have been exposed to the disease and may risk infecting others. However, many contact tracing approaches require intensive manual efforts by contact tracing workers and are limited in the range of data that they can collect and use. In particular, people's memory about their previous travel and interactions with others is often limited, especially if asked hours or days later about events that occurred.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626